IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
DANNY BELL PLAINTIFF
v. CIVIL ACTION NO. 1:19-cv-00084-GHD-DAS
ITAWAMBA COUNTY, MISSISSIPPI, et al. DEFENDANTS

ORDER GRANTING DEFENDANT ITAWAMBA COUNTY’S
MOTION TO DISMISS OR ABSTAIN

Presently before the Court is the Defendant Itawamba County’s motion to dismiss or
abstain. Upon due consideration, the Court finds that the motion should be granted and this cause
dismissed.

On December 26, 2018, pursuant to Section 11-27-81 of the Mississippi Code, the
Defendant Itawamba County filed a complaint in the Special Court of Eminent Domain of
Itawamba County, Mississippi, seeking a grant of eminent domain to obtain temporary easements
on two parcels of property, measuring 0.67 acres and 0.95 acres, owned by the Plaintiff in order to
install a pipeline to bring water from the Tennessee-Tombigbee waterway to a water treatment
plant.

While that action was pending, the Plaintiff, on April 29, 2019, preemptively filed this
parallel action in this court, asserting claims for trespass, illegal taking, and conversion [1]. The
Plaintiff has now accepted an offer of judgment in the state court case, ending that litigation [24-
2]. The Plaintiff has not responded to the instant motion.

The doctrine of mootness derives from the case and controversy requirement of Article III,
§ 2 of the United States Constitution. Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71
(2013). Specifically, “[a] corollary to th[e] case-or-controversy requirement is that an actual

controversy must be extant at all stages of review, not merely at the time the complaint is filed.”
id. (internal quotation marks omitted). Thus, “[i]f an intervening circumstance deprives the
plaintiff of a personal stake in the outcome of the lawsuit, at any point during litigation, the action
can no longer proceed and must be dismissed as moot.” Genesis Healthcare, 569 U.S. at 72
(internal quotation marks omitted).

The Plaintiff's accepting an offer of judgment to settle the state court action, which arose
from the same set of facts as the case sub judice, effectively eliminates all pending issues before
this court, rendering this action moot and dismissal appropriate. GF, Inc. v. Franklin Indus. , 55
F, Supp. 2d 565, 568 (N.D. Miss. 1999); see Scruggs v. Lowman (In re Scruggs), 392 F.3d 124,
130 (Sth Cir. 2004) (holding that “by the time the district court acted in August of 2003, the sole
case or controversy between the parties had ceased to exist as a matter of law. Under the doctrine
of mootness, this deprived the district court of jurisdiction.”). Accordingly, this action is moot and
dismissal pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure is appropriate.

Therefore, for the foregoing reasons, the Defendant Itawamba County’s motion to dismiss
or abstain [27] is GRANTED; this action is MOOT; the Plaintiff’s claims are DISMISSED; and

this action is CLOSED.
JE

THIS, the F say of July, 2019.
-

SENIOR U.S. DISTRICT JUDGE

 
